UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION
STANLEY WOOD and CHASTITY
WOOD, Individually, and on Behalf of
a Class of Similarly Situated Persons PLAINTIFFS
V. CAUSE NO.: 3:20-CV-065-MPM-RP
NORTH MISSISSIPPI MEDICAL
CENTER, INC., TUPELO SERVICE
FINANCE, INC., ALLIANCE
COLLECTION SERVICE, INC. and
JOHN DOES 1-10 DEFENDANTS
ORDER

This cause comes before the Court on the motion of the plaintiffs to transfer venue
in this recently filed action from the Oxford Division to the Aberdeen Division. The
Complaint alleges that Plaintiffs Stanley Wood and Chastity Wood are residents of Lee
County and citizens of Mississippi, and that the three named defendants all conduct their
relevant business activities in Lee County, Mississippi. As a result, it appears this cause
should have been commenced in the Aberdeen Division. Accordingly, the Court finds that
the plaintiffs’ motion is well-taken and should be granted.

Therefore, it is ordered that this action shall be, and is hereby, transferred from
the Oxford Division to the Aberdeen Division. The Clerk of this Court shall assign a new
cause number and take other action as necessary to effectuate this Order.

qu

day of March, 2020.

~~

QOS

‘U-8’ DISTRICT COURT ~
NORTHERN DISTRICT OF MISSISSIPPI

So ordered, this the
